MEMORANDUM **
Stanley Antlocer appeals the district court’s dismissal of his complaint against the City and County of Los Angeles, its Police Department and parking Violations Officer Holmes in Antlocer’s 42 U.S.C. § 1983 action alleging his constitutional rights were violated when he was forced to pay a fine he did not legally owe prior to renewing his driver’s license. We review for abuse of discretion the district court’s dismissal. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.1995) (per curiam) (dismissal for violation of local rule).
Upon a review of the record, we conclude that the district court did not abuse its discretion by dismissing Antlocer’s action for failure to timely file an opposition to the County’s motion to dismiss. Id. We affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.